                                                                                        Arent Fox LLP / Attorneys at Law
                                                        Boston / Los Angeles / New York / San Francisco / Washington, DC
Attorneys at Law
One Penn Plaza
                                                                                         1301 Avenue of the Americas,
Suite 4701
                                                                                         42nd Floor / New York, NY
New York, New York 10119
                                                                                         10019-6040 / arentfox.com

Courtney E. Scott
Partner
                                                                                         Michael S. Cryan
Direct: 646-833-0890                                                                     Partner
Fax: 646-833-0877                                                                        212.484.3929 DIRECT
cscott@tresslerllp.com                                                                   212.484.3990 FAX
                                                                                         michael.cryan@arentfox.com




      March 30, 2020

      VIA ECF

      Hon. Vernon S. Broderick
      United States District Court
      Southern District of New York
      Thurgood Marshall
      United States Courthouse
      40 Foley Square
      New York, NY 10007

      Re:      In Re Ex Parte Application of Tiberius Group AG, Misc. Action No. 1:19-mc-00467-VSB

      Dear Judge Broderick:

      The parties respectfully submit this joint letter pursuant to Your Honor’s Opinion and Order
      dated March 6, 2020 (ECF No. 32, the “Order”).

      Objectors’ Position

      Court intervention is required for two intertwined reasons. First, despite the extensive, good faith
      efforts by counsel for Malcomines Ltd. “(“Malcomines”), Malcomines GmbH, S&M Pan
      African Mines & Logistics Ltd., Michel Babic, Murtala Laushi, and Malcomines Minor Metals
      Ltd. (collectively, the “Objectors”) to meet and confer with counsel for Tiberius Group AG
      (“Applicant”), the parties have not been able to agree on the terms of a protective order. Indeed,
      Applicant’s counsel has failed and refused to agree to the terms of a protective order that
      includes an Attorney’s Eyes Only (“AEO”) provision – despite this Court’s direction, set forth in
      the Order at p. 18.

      My extensive, good faith efforts to meet and confer with Applicant’s counsel included numerous
      telephone calls, emails and the exchange of a draft protective order. I met and conferred with
      counsel (always including Courtney Scott, Esq., some of the conversations also included Charles
      Ben Bergin, Esq.) on March 9, 10, 13 and 23, 2020. I sent eight (8) emails dated from March 10–
Hon. Vernon S. Broderick
March 30, 2020
Page 2

26, 2020 to Applicant’s counsel. (Attached hereto as Exhibit A is a true and correct copy of an
email chain between me and Applicant’s counsel dated from March 10–26, 2020) On March 13,
2020, I sent Applicant’s counsel a draft protective order. (Attached hereto as Exhibit B is a true
and of a draft protective order I sent to Applicant’s counsel on March 13, 2020) The draft
protective order includes a standard AEO provision at ¶ 8. Despite my efforts to meet and confer
and the more than two weeks that have passed since I sent Applicant’s counsel the draft
protective order, Applicant’s counsel has failed and refused to agree to the draft or even to
propose revised language.

The second issue is greatly exacerbated by the first issue. On or about March 10, 2020,
Applicant’s counsel served subpoenas. As soon as I became aware of this, I wrote Applicant’s
counsel on March 10, 2020, stating in pertinent part: The “subpoenas and draft protective order
you sent do not meet the Judge’s requirements and are unacceptable”. (Ex. A)

Applicant has failed to meet this Court’s requirements. In the Order, this Court stated: “I am not
satisfied that the record before me establishes the required nexus between the discovery sought
and the underlying dispute in Nigeria or any contemplated proceedings, particularly in light of
Objectors’ concerns that discovery will unnecessarily expose the details of all of their
commercial transactions over a three-year time period.” (Order at 17) The Court helpfully
suggested: “To the extent that Objectors are concerned about the disclosure of trade secrets or
other sensitive information about their customers or business, these issues can be resolved by an
appropriate protective order; for example, one that provides for an “Attorney’s Eyes Only”
designation with regard to highly sensitive documents and information.” (Order at 18) The Court
directed the parties to meet and confer about narrowing the scope of Tiberius’ subpoenas and
entering into a protective order. (Order at 19) Clearly, the Court contemplated that the parties
would meet and confer about narrowing the scope of Tiberius’ subpoenas and entering into a
protective order.

Instead of following the Court’s directions, Applicant served subpoenas and has failed and
refused to agree to a protective order that includes an AEO provision. Because the subpoenas
have been served and more than two weeks have passed since I sent the draft protective order to
Applicant’s counsel, I am causing this letter application to be filed with the Court. By this letter,
Objectors respectfully request that the Court enter the attached draft protective order (Ex. B) as
an order of the Court forthwith. Accordingly, Objectors respectfully request that the Court enter
the attached draft protective order (Ex. B) as an order of the Court forthwith.

Applicant’s Position

Applicants are constrained to correct and expand upon the chronology set forth by Objectors. On
March 9, 2020, immediately following the Court’s March 6 Order, we contacted Mr. Cryan to
discuss the matter and to meet and confer regarding next steps. Counsel engaged in substantive
discussions regarding their conflicting interpretations of the Order. The Order states that:
“Applicant is granted leave to issue subpoenas seeking information about wire transfers
completed from 2016 through the present involving non-objectors WAMT and Full Bliss;[…]
from 2018 through the present involving Objector S&M Pan African; and […] from 2019
Hon. Vernon S. Broderick
March 30, 2020
Page 3

through the present involving Objectors Malcomines Ltd., Malcomines GmbH, Babic and
Laushi. Applicant and Objectors shall meet and confer concerning the remaining information
sought by Applicant.”1

On March 10, 2020 we notified counsel by telephone that Tiberius intended to issue the
subpoenas as narrowed and authorized by the Court, and would provide a draft Protective Order
for discussion, with the goal of reaching an agreement on the Protective Order prior to the date
specified for response and avoiding further delay in the Bank’s processing of the subpoenas. We
served a Notice of Subpoena of our intent to serve the subpoenas, which we did in accordance
with the Order that same day.

On March 12, we emailed counsel a proposed draft Protective Order (“PO”) based upon one
issued by this Court in another Section 1782 matter involving wire transfer records.2 Attached as
Exhibit C is a true and correct copy of Applicants’ proposed Protective Order with Objectors
proposed changes in redline. Please advise if the Court would like a Word version of the
document. In the covering email, we reiterated Tiberius’ position that the information likely to
be provided by the Banks - raw data regarding US dollar transfers in a spreadsheet – would not
comprise trade secrets or otherwise merit AEO protection. We cited the Second Circuit’s
position – i.e., that AEO designation should be invoked as sparingly as possible, only for the
most sensitive information, and noted that it was Objectors’ burden to show its need. We
suggested that the parties confer regarding the PO with the goal of reaching agreement before the
response date on the Subpoenas. In keeping with the Court’s Practices, we have not included
this email transmission, or any others, as exhibits.

On March 13, counsel for Objectors provided a redlined version of the PO, which added a broad
AEO provision, as well as a provision presumptively designating discovery as AEO any
information reflecting wire transfers involving any counterparty other than the Objectors. (Ex.
C). Objectors did not respond to our points regarding their burden for such a designation, but
rather stated the Objectors’ position that the banks should redact the names of all parties except
those named in the subpoenas (e.g., that the banks should even redact the recipients of transfers
made by Tiberius’ affiliate WAMT to third parties).

 On March 13, we agreed with Objectors’ counsel and transmitted to the Banks a request that
they not respond to the subpoenas until advised that the PO had been resolved. We again
requested “that you specify the basis for your assertion that the wire transfer information could
include ‘trade secrets’ when Tiberius is not a competitor, or otherwise merit heightened AEO

1
  Order at 18, emphasis added. Objectors’ counsel takes the position that the Order requires the parties to meet and
confer regarding narrowing the subpoenas explicitly granted by the Order, when in fact the Order states that those
instructions apply only to the “remaining information” sought by Tiberius in its Application and thus far denied by
the Court, i.e., subpoenas relating to Malcomines Minor Metals and a longer time period for wire transfer involving
the other Objectors.
2
  In re Application of the Children’s Investment Fund Foundation (UK)., Case No.1:18-mc-00104-VSB (Doc. No.
61). The order there provided for “Confidential,” but not AEO designation, in keeping with the prevailing wisdom
regarding Section 1782 discovery that “an attorneys eyes only provision places an impractical burden either on this
Court to continually review document designations or an impermissible burden on each foreign court.” In re Michael
Wilson and Partners Ltd., 2007 WL 3268475 *3 (D. Col. Oct 30, 2007).
Hon. Vernon S. Broderick
March 30, 2020
Page 4

protection, and not simply Confidential treatment” and objected to presumptive AEO treatment
that “improperly shifts the burden to Tiberius.” Despite the recent disruption, we have made
continuous, good faith efforts to come to an agreement on the terms of the PO, including
numerous communications by phone and email. Counsel has declined to address the Objectors’
burden of setting forth a good faith basis for AEO protections, for the very simple reason that no
such cause exists.

To the extent articulated, the only basis counsel has advanced for AEO protection is a vague and
conclusory suggestion that he is protecting the Objectors’ customer lists. Such an argument fails
both legally and factually. A party seeking to designate discovery as AEO must establish good
cause with specific, demonstrable facts. “Conclusory statements [and] broad allegations of
harm, unsubstantiated by specific examples or articulated reasoning, do not satisfy the Rule 26(c)
test.” Bank of N.Y. v. Meridien BIAO Bank Tanzania Ltd., 171 F.R.D. 135, 143 (S.D.N.Y.);
Fed.R.C.P. 26(c)(G). Courts in this Circuit have routinely held that AEO provisions must be
used “as sparingly as possible”, “reserved for truly secret documents” and only when involving
“trade secrets”. Fendi Adele S.R.L. v. Burlington Coat Factory Warehouse Corp., 2010 U.S.
Dist. LEXIS 89546, at *5 (S.D.N.Y. Dec 5, 2010); Renaissance Nutrition, Inc. v. Jarrett, 747 F.
Supp.2d 374, 380 (W.D.N.Y. 2010); HSQD, LLC v. Morinville, 2013 WL 1149944 (D. Conn.
March 19, 2013) (declining AEO provision where party failed to demonstrate disclosure beyond
counsel would work a “clearly defined and very serious injury,” especially in light of other
provisions of proposed protective order);3 Cf., Callsome Solutions v. Google, Inc., 2018 N.Y.Slip
Op. 32716(U), at *6 (Sup. Ct. NY Cty.).4

To the extent that the wire transfer records would reveal “customer lists” of any of the entity
Objectors, which Tiberius does not concede, Objectors fail to meet the burden of showing that
the alleged customer lists should be designated “Confidential.” A customer list is “not on its face
a trade secret”, and even a trade secret is not deemed “confidential” unless it is truly secret,
which is not the case here.5 Friedman v. Wahsrager, 848 F. Supp.2d 278, 302 (E.D.N.Y. 2012);
Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470, 475-76 (1974); Xavian Ins. Co. v. Marsh &
McLennan Co. Inc., 2019 WL 1620754 (S.D.N.Y. April 16, 2020). Nonetheless, in good faith
Tiberius drafted the PO to include the possibility of designating materials as “Confidential.”

Tiberius has in good faith drafted a PO with standard confidentiality provisions. Objectors’
counsel has insisted upon, but failed to justify, the need for heightened AEO protection, which

3
  New York is not alone. See, e.g. Westbook v. Charlie Sciara & Son Produce Co. Inc., 2008 WL 839745 *3 (W.D.
Tenn. March 27, 2008) (AEO “not warranted [as] the information sought does not contain trade secrets or other
proprietary information, nor are the parties competitors.”)
4
  Indeed, on the recommendation of the Council on Judicial Administration, the State Courts of Superior Jurisdiction
Committee, and the Litigation Committee, in 2019 the New York Bar Association removed AEO designation from its
standard form confidentiality order on the basis that AEO designation is “too easily abused and too likely to interfere
with attorneys’ ability to prepare their case for trial.”
5
  Babic and Laushi are individuals and therefore have no “customer lists.” The customer lists for the entities owned
by Babic and Laushi are not confidential, are widely known within the industry, and – ironically and at issue in the
Nigerian Action - were obtained by Babic from Tiberius. Further, Tiberius has offered to provide a signed statement
that it is not a competitor, is not currently trading in any minerals in Nigeria and has no intention of doing so. Counsel
flatly rejected this offer, stating only that this offer “did not change his position”.
Hon. Vernon S. Broderick
March 30, 2020
Page 5

would improperly shift the burden to Tiberius to challenge such designation, and inevitably
further burden the Court with future motion practice. Objectors’ communications have
demonstrated the breadth with which they intend to invoke an AEO designation, undercutting the
very purpose of this discovery. The gravamen of the Nigeria Action is that Babic, acting with
Laushi, improperly transferred Tiberius’ funds from WAMT to themselves or the various entities
they own – including, for example, Malcomines Minor Metals.6 The data sought from the banks
will enable Tiberius and WAMT to establish the claims asserted in the Nigerian Action, to
monitor compliance with the Mareva Injunction issued there, and to trace the funds they assert
were diverted by Babic, Laushi, Malcomines and others acting in concert. Tiberius is not
currently aware of the identity of all such parties. Inclusion of an AEO provision will permit
Objectors improperly to shield relevant wire transfers and hobble Tiberius’ evaluation and
prosecution of its claims by excessively interfering with its ability to confer with counsel.
Objectors’ proposal threatens to render the Application pointless, to virtually guarantee the need
for further Court intervention and delay, and to impose undue burden on the Nigerian court.
Tiberius respectfully requests that the Court decline to authorize AEO designation given the facts
of this matter and to approve the PO proposed by Tiberius.

Joint Conclusion

The parties respectfully submit this joint letter. Counsel will make themselves available for a
call with the Court, should Your Honor request one.

Respectfully,




Michael S. Cryan                                           Courtney E. Scott
Arent Fox LLP                                              Tressler LLP
Counsel for Objectors                                      Counsel for Applicant




6
 Since the completion of briefing on the motion to quash, Tiberius has confirmed that Malcomines Minor Metals
was incorporated on May 21, 2019 and is owned equally by Babic and Laushi.
